IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE                  FILED
                           JANUARY 1997 SESSION
                                                               April 21, 1997

                                                            Cecil Crowson, Jr.
                                                            Appellate C ourt Clerk
BILLY GROOMS,                  )
                               )
             Appellant,        )    No. 03C01-9603-CC-00136
                               )
                               )    Cocke County
v.                             )
                               )    Honorable W illiam R. Holt, Jr., Judge
                               )
STATE OF TENNESSEE,            )    (Post-Conviction)
                               )
             Appellee.         )


For the Appellant:                  For the Appellee:

Billy Grooms, Pro Se                John Knox Walkup
# 101022                            Attorney General of Tennessee
S.T.S.R.C.F.                               and
Route 4, Box 600                    Eugene Honea
Pikeville, TN 37367-9243            Assistant Attorney General of Tennessee
                                    450 James Robertson Parkway
                                    Nashville, TN 37243-0493

                                    Alfred C. Schmutzer, Jr.
                                    District Attorney General
                                    301 Sevier County Courthouse
                                    Sevierville, TN 37862
                                            and
                                    James B. Dunn
                                    Assistant District Attorney General
                                    339A East Main Street
                                    Newport, TN 37821




OPINION FILED:____________________


AFFIRMED

Joseph M. Tipton
Judge
                                         OPINION



              The petitioner, Billy Grooms, appeals as of right from the Cocke County

Circuit Court’s denial of his third petition for post-conviction relief which he filed in

September 1994. He is presently in the custody of the Department of Correction

serving concurrent life sentences resulting from his 1986 convictions on two counts of

first degree murder. The convictions and sentences were affirmed on appeal. State v.

Billy Grooms, No. 107, Cocke County (Tenn. Crim. App. Mar. 26, 1986), app. denied

(June 30, 1986). The petitioner contends (1) that his petition is not barred by the three-

year statute of limitations then existing for post-conviction claims and (2) that he may

still raise constitutional violations that were previously unknown to him at the time of his

earlier post-conviction litigation. We disagree.



              In substance, the present petition contends (1) that his right to

confrontation was violated when hearsay statements of a nontestifying codefendant

were admitted at trial, (2) that due process was violated by the admission of his

statements by the codefendant after they unsuccessfully sought a severance because

of incompatible defenses, (3) that his trial, appellate and post-conviction counsel were

ineffective by failing to preserve and present various issues, and (4) that his removal

from safety valve early parole eligibility violated due process and constituted ex post

facto enhancement of punishment. His asserted reason for not raising the trial issues

before is his ignorance and reliance upon attorneys who were ineffective. The trial

court ruled that the petition seeking relief from his 1986 convictions was time barred

and that it had no jurisdiction over the petitioner’s parole complaints.



              At the times in issue, there was a three-year statute of limitations for the

filing of post-conviction actions. See T.C.A. § 40-30-102 (repealed 1995). The



                                               2
exceptions were quite limited, essentially dealing with there being no reasonable

opportunity existing during the limitations period to file a claim on the ground raised.

See, e.g., Burford v. State, 845 S.W.2d 204 (Tenn. 1994); Watkins v. State, 903

S.W.2d 302 (Tenn. 1995) (petitioner insane during limitations period); Wooden v. State,

898 S.W.2d 752 (Tenn. Crim. App. 1994) (delayed disclosure of exculpatory evidence

withheld by state). However, a petitioner’s mere claim of ignorance of the facts or

issues does not toll the statute of limitations even if that ignorance stems from reliance

upon counsel’s advice relative to post-conviction claims. See State v. Phillips, 904

S.W.2d 123 (Tenn. Crim. App. 1995). In any event, a claim of ineffective assistance of

prior post-conviction counsel presents no excuse for not raising existing constitutional

claims. See House v. State, 911 S.W.2d 705, 712 (Tenn. 1995). Thus, when viewed in

the context of having three previous reviews of his convictions, two being by means of

post-conviction actions, the petitioner’s claims of ignorance and reliance upon

ineffective counsel are for naught relative to tolling the statute of limitations. The

statute of limitations applies so as to bar the post-conviction petition in this case relative

to the murder convictions.



              As for the petitioner’s claim that he was wrongfully stripped of his early

parole eligibility under the safety valve statute, the trial court was correct in concluding

that it was without jurisdiction to determine the claim. Issues involving Department of

Correction prisoner release computations are not cognizable in a post-conviction case

and must be pursued under the Administrative Procedure Act. See Slagle v. Reynolds,

845 S.W.2d 167 (Tenn. 1992). Moreover, we note that the early release eligibility issue

raised by the petitioner has been rejected relative to another prisoner. See Kaylor v.

Bradley, 912 S.W.2d 728 (Tenn. Ct. App. 1995). In any event, it is not a justiciable

issue in this case.




                                              3
               In consideration of the foregoing and the record as a whole, the judgment

of the trial court is affirmed.



                                                ____________________________
                                                Joseph M. Tipton, Judge

CONCUR:



__________________________
Gary R. Wade, Judge



__________________________
William M. Barker, Judge




                                            4